Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 is pending.
Claims 15-18 and 26-30 is withdrawn.
Claims 1-14 and 19-25 is examined herewith.
Applicant’s election of Group I with specie election of formula I and an immune checkpoint inhibitor of catalog# BE0089, cone 2A, from BioXcell the reply filed on 3/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, the elected specie of catalog# BE0089, cone 2A, from BioXcell is not found in example 1 as asserted by applicants.  The following is from example 1 of the published application:
“Example 1[0216] Cell Culture0217] KR158 glioma cells were maintained in Dulbecco's modified Eagle's medium (DMEM) supplemented with 10% heat-inactivated fetal bovine serum (FBS) and 1% penicillin-streptomycin. 005 GSC glioma cells were cultured as neurospheres in serum free Advanced DMEM/F12 medium supplemented with 2 mM L-glutamine, 1% N2 supplement, 2 mg/mL heparin, 0.5% penicillin-streptomycin, 20 ng/mL recombinant human EGF, and 20 ng/mL recombinant human FGF-basic. GL261 glioma cells were cultured in Roswell Park Memorial Institute (RPMI)-1640 supplemented with 10% FBS, 4 mM L-glutamine, and 1% penicillin-streptomycin. All cells were grown in a humidified incubator at 37.degree. C. with 5% 
As shown supra, there is no mention of catalog# BE0089, cone 2A, from BioXcell.  In order to preserve compact prosecution, the examiner will withdraw catalog# BE0089, cone 2A, from BioXcell as the elected specie of an immune checkpoint inhibitor.  


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/8/2020 (x2) and 8/3/2020, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vakilian (CCL2/CCR2 signaling pathway in glioblastoma multiforme, Neurochemistry Internation 103 (2017), pages 1-7) and Krasinski (US Patent 8,546,408) of record in view of Cloughesy (Neoadjuvant anti-PD-1 immunotherapy promotes a survival benefit with intratumoral and systemic immune responses in recurrent glioblastoma, NatUre Medicine | VOL 25 | MARCH 2019 | 477–486).

Vakilian teaches that Glioblastoma multiform (GBM) is described as one of the most frequent primary brain tumors. These types of malignancies constitute only 15% of all primary brain tumors. Despite, extensive developments on effective therapeutic methods during the 20th century as well as the first decade of the present century (21st), the median survival rate for patients suffering from GBM is only approximately 15 months, even in response to multi-modal therapy. Numerous types of reticuloendothelial 
Vakilian doesn’t disclose a specific CCL2 antagonist nor a immune checkpoint inhibitor.

a human CCR2 protein (column 12, lines 36-40).   Krasinski teaches the following compound as a CCL2 antagonist (column 22, lines 20-31):

    PNG
    media_image1.png
    349
    340
    media_image1.png
    Greyscale
(column 5).  

Krasinski teaches the oral administration of the compound at a dosage of 5 mg/kg (column 66, lines 35-40).  Krasniski teaches that depending on the disease to be treated and the subjects condition, the compounds and compositions of the present invention may be administered by oral, parenteral (e.g., intra muscular, intraperitoneal, intravenous, ICV, intracisternal injection or infusion, Subcutaneous injection, or implant), 

Cloughesy teaches that Glioblastoma is the most common primary malignant brain tumor in adults and is associated with poor survival. Pembrolizumab, an anti-PD-1 monoclonal antibody.  Patients who were randomized to receive neoadjuvant pembrolizumab, with continued adjuvant therapy following surgery, had significantly 

It would have been obvious to one of ordinary skills in the art to administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​-benzenesulfonamide (the elected compound) to treat glioblastoma.  One would have been motivated to administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide is an effective CCL2 antagonist.  Additionally, it is known in the art that CCL2-expression by glioma cells can be helpful for tumor growth by attraction of T regulatory cells which suppress lymphocyte antitumor effector functions, and microglial cells that were revealed to exhibit down-regulated anti-tumor functions and generation of pro-invasive metalloproteinases (Hussain et al., 2006). The relevant receptors for CCL2 are CCR2 on microglia and CCR4 on T regulatory cells as taught by Vakilian.  Therefore, taken the cited art, it would have been obvious to administer a CCL2 antagonist (e.g. administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide) since it is known that glioblastoma has elevated 

It would have been obvious to one of ordinary skills to combine both administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab to treat glioblastoma.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine pembrolizumab and 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide composition cojointly in a formulation to treat glioblastoma.  Additionally, it is known in the art that pembrolizumab should be administered as adjuvant which provides motivation to administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide with a reasonable expectation of success absence evidence to the contrary.
It would have obvious to one of ordinary skills that the nervous system cancer is characterized as being CCR2+, CD3 and CD4 because it is known in the art that CCL2-
It would have been obvious to one of ordinary art that upon administering 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab would consequently promotes a decrease in CD45h/CD1 ib+/Ly6Chi cells in a tumor microenvironment and promotes an increase in CD45 /CD 1l b'/Ly6C' cells in bone marrow and promotes an infiltration of a population of T-cells into a tumor microenvironment in the subject with the same administration of 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab (same compounds) to treat glioblastoma (same patient population) with a reasonable expectation of success.

	It would have been obvious to one of ordinary skills to administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab  in any order (e.g. combination, sequentially, one agent prior to the other) .The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one 
 
 	It would have been obvious to optimize 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide.  Krasinski teaches that in the treatment or prevention of conditions which require chemokine receptor modulation an appropriate dosage level will generally be about 0.001 to 100 mg per kg patient body weight per day which can be administered in single or multiple doses. Preferably, the dosage level will be about 0.01 to about 25 mg/kg per day; more preferably about 0.05 to about 10 mg/kg per day. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide provided in the composition, according to the guidance provided by Krasinski, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-14 and 19-25 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627